Citation Nr: 1242116	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability or as due to an inservice TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a October 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in June 2011.  In pertinent part, the Board directed that the RO obtain all outstanding treatment records.  In July 2011, the Veteran authorized VA to obtain his private treatment records; these were requested in September 2011, but later that month, VA was notified by that facility that any records had been destroyed.  The Veteran did not indicate that he had received VA treatment for his claimed disabilities.  Additionally, the remand directed that deck logs or other records concerning the Veteran's service aboard the U.S.S. Kraus be obtained; in November 2011, the National Archives notified VA that the records concerned would not have named the Veteran.  Finally, the remand directed that VA examinations be conducted to determine the nature and etiology of the Veteran's claimed TBI and hearing loss; examinations were conducted in July 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the June 2011 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect complaints regarding or documented treatment for a head injury, or complaints of or clinical findings of bilateral hearing loss, but his August 1965 service separation examination reflects the presence of a 2-inch forehead scar.

2.  Meniere's disease, diplopia, and bilateral hearing loss are currently diagnosed.

3.  The evidence of record does not establish a relationship between the Veteran's Meniere's disease and his military service or any incident therein, to include the claimed in-service TBI.

4.  The evidence of record does not relate the Veteran's bilateral hearing loss directly to his military service, to include an in-service TBI, or proximately to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  August 2007, June 2011, and September 2011 letters satisfied the duty to notify provisions; the August 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The office of Dr. Hill, the Veteran's private practitioner, notified VA in September 2011 that all records of treatment of the Veteran had been destroyed.  Otherwise, the Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in October 2008 and July 2011 were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations considered the Veteran's relevant medical history, to include his alleged in-service injury and his mid-1970s onset of Meniere's disease, as well as completed physical examinations and other appropriate testing, concluded by a nexus opinion as to the relationship between the Veteran's Meniere's disease and hearing loss and his military service, as well as comments on the clinical findings concerning residuals of the claimed in-service head injury.

The Veteran has requested that another attempt be made to obtain his service medical records from 1963 to 1965 that he indicated were missing.  However, the service treatment records in the file do cover the period from 1963 to 1965 including treatment received on board the U.S.S. Kraus and U.S.S. Lawrence.  Therefore, no further attempts to obtain records is needed, because the records are in the file.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, who with the VLJ asked questions to ascertain the etiology of the Veteran's claimed residuals of TBI and hearing loss.  Additionally, the VLJ indicated that he would seek to obtain a VA examination, if found to be necessary after reviewing the claims file at length, or any other pertinent documentary evidence not currently associated with the claims folder that might be outstanding and might substantiate the claim. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with teh claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

TBI Residuals

The Veteran's service treatment records do not reflect treatment for a traumatic brain or other head injury, but note that he was treated for sea sickness on multiple occasions in 1963 and 1964.  He has asserted that other types of records than his service treatment records, to include deck logs or other records from the ships on which he served would document the head injury.  However, as noted above, the response received from the National Archives to the request for the deck logs from the U.S.S. Kraus and U.S.S. Lawrence indicated that those records would not provide information placing individuals on a ship.  His August 1965 service separation examination reflects a noted 2-inch scar on his head, but did not indicate its origin.  

After service, a private treatment record in the form of notes on the reverse of a business card indicated that in January 1976, the Veteran was given a diagnosis of Meniere's disease, with symptoms to include severe dizziness, possible nausea and vomiting, and hearing loss; he was prescribed Antivert.  

At the October 2008 VA ear disease examination, the Veteran reiterated the circumstances of his in-service head injury, to include noting that he remembered only that he was given stitches, and 1970s initial Meniere's disease diagnosis, reporting that he has continued to experience periodic attacks of dizziness, gait problems, balance problems, and nausea.  At the October 2008 VA eye examination, the Veteran reported a long history of double vision (diplopia), intermittent with remissions; although the examiner was unable to detect significant phoria/tropia on examination, the accompanying eye evaluation chart confirmed that the Veteran had diplopia.  

At his October 2010 Board hearing, the Veteran testified that while serving on either the U.S.S. Kraus or the U.S.S. Lawrence, he sustained a head injury after a combat lantern fell on his head, and that although there were no records documenting the head injury, the scar noted on his service separation examination was likely a residual of that injury.  He testified that he began experiencing double vision, dizziness, and other neurologic symptoms in the 1970s.  He testified that he never experienced nausea or motion sickness prior to entering service, but that he also experienced nausea when his cluster of symptoms began in the 1970s.  A July 2011 statement from the Veteran's college classmate indicated that during the period 1966 to 1969, the Veteran reported to her that he experienced blurry vision, headaches, and tinnitus.  At the July 2011 VA TBI examination, the Veteran reiterated his medical history; after completing a full physical and mental status examination, the VA examiner concluded that the Veteran's diagnosis was TBI-resolved, no residuals.

The Veteran's assertions as to his in-service head injury, in that he was hit in the head by a battle lantern, are credible lay statements as to an in-service event and the Board accepts them to establish that it occurred, especially in light of the forehead scar noted on the Veteran's August 1965 service separation examination.  However, the competent and probative medical evidence of record does not relate the Veteran's Meniere's disease or his diplopia to service, to include that incident.

The October 2008 VA ear disease examiner concluded that it was less likely as not that the Veteran's diagnosed Meniere's disease was the result of or caused by (onset while in) service, based on the service treatment records not showing any symptoms consistent with or a diagnosis of Meniere's disease until 11 years after the Veteran's service separation.  Similarly, the October 2008 VA eye examiner concluded that he could not resolve whether the diplopia was related to the in-service head injury without resorting to speculation, primarily because closed head trauma can cause nerve damage that would cause diplopia, but so would migraine headaches or other nerve inflammatory conditions and there was no a way to accurately delineate the underlying cause.  Finally, the July 2011 VA examiner concluded that the Veteran's Meniere's disease was not related to his in-service head injury, and that he had no residuals of TBI. 

The evidence of record supports these opinions.  Indeed, the Veteran testified at his October 2010 Board hearing that his double vision, dizziness, and other neurologic symptoms began in the 1970s.  Further, the 1972 private treatment record notes the diagnosis of Meniere's disease is the first evidence of record documenting such symptoms; although it cannot be assumed that the Veteran was not treated prior to that time solely because no records of treatment between 1965 and 1972 are associated with the claims file, the Veteran has not asserted that he received treatment during this time, or otherwise had symptoms during that time.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

To the extent that the Veteran's friend's lay statement asserts that the Veteran reported experiencing blurry vision, headaches, and tinnitus in the mid-1960s, this is inconsistent with the Veteran's own testimony that his symptoms began in the 1970s, and as such, that lay statement is neither credible nor probative.  Further, the Veteran submitted copies of the Merck Manual discussing the relationship between vertigo and head injuries.  While this information addresses some of the Veteran's symptoms, the medical opinions provided have considered the Veteran's specific case; indeed, the excerpt highlighted by the Veteran suggests that vertigo has multiple possible etiologies, to include both skull fracture and Meniere's disease.  Because it does not offer a specific conclusion as to medical histories consistent with the Veteran's, it is also not probative.

As the probative medical opinions of record do not relate the Veteran's Meniere's disease or diplopia to his military service, to include the in-service battle lantern head injury, and the remaining evidence submitted by the Veteran is not probative to the issue on appeal, the preponderance of the evidence is against a grant of the benefit sought.  There is no doubt to be resolved, and service connection for residuals of a TBI is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect that he was treated for right ear pain on multiple occasions between October 1962 and February 1963, and right ear fungus in February 1963, but had normal hearing loss for VA purposes based on an audiogram conducted at service entrance in October 1961 and a score of 15/15 on the whisper test at service separation in August 1965.  

At the October 2008 VA audiology examination, these inservice results were noted.  The Veteran reported having noise exposure during service, specifically pistol fire on pistol team, and occasional ship gun fire during operations, machinery, all without hearing protection.  He reported that after service, he went hunting and shooting with a pistol, shotgun, and rifle, with hearing protection, but drove a motorcycle since 1972, without hearing protection.  He also admitted to taking hydrocodone, a potentially ototoxic medication.  Audiometric testing showed normal to moderate sensorineural hearing loss bilaterally, constituting bilateral hearing loss for VA purposes, with good speech word recognition scores.  At his October 2010 Board hearing, the Veteran testified that he served on the ships' pistol teams, so that he frequently shot pistols without hearing protection, but that after service, the only potential noise exposure occurred during his recreational hunting and he used hearing protection during that time.  At the July 2011 VA audiology examination, the diagnosis was bilateral sensorineural hearing loss; clinical findings reflected a hearing loss disability for VA purposes.

The October 2008 VA audiology examiner concluded that the Veteran's hearing loss was not caused by or the result of the Veteran's in-service head injury.  This opinion was based on the Veteran's report that his hearing loss was first noticeable a decade after service separation; hearing loss from a head injury would be immediately noticeable, and the service treatment records do not reflect that the Veteran reported hearing loss during service.  Further, while military noise exposure was a possible etiology, he had civilian noise exposure prior to onset of hearing loss, with additional factors of potential influence to include aging, Meniere's disease, recreational noise exposure, and ototoxic medications having contributed to his hearing loss.  Given the available evidence, he could not determine the etiology of the hearing loss without resorting to mere speculation.  

The Board finds that this opinion weighs against the Veteran's claim that his hearing loss is related to his in-service head injury.  As the examiner noted, the Veteran reported that his hearing loss was first noticeable approximately 10 years after service separation.  It is also noted on the 1972 private treatment record that the Veteran's symptoms of Meniere's disease included hearing loss.  Thus, by the Veteran's own account, his hearing loss did not onset at the time of the head injury, but at the time his Meniere's was diagnosed.  Further, the Veteran's statements as to his post-service noise exposure are inconsistent, being that he testified at his October 2010 Board hearing that his only post-service noise exposure was to guns while he was wearing hearing protection, but reported to the VA examiner that he had a history of motorcycle use without hearing protection.  Thus, his assertions that his only noise exposure occurred during service are not credible.  

The opinion of the VA examiner, having considered the Veteran's head injury, timing of the onset of his Meniere's disease, in-service and post-service noise exposure, and use of ototoxic medications, is most probative to determining etiology.  Similarly, although the copies of the Merck Manual discussing the relationship between hearing loss and head injuries have been considered, and this information addresses hearing loss etiologies, the VA examiner's opinion provided has considered the Veteran's specific case.  Because it does not offer a specific conclusion as to medical histories consistent with the Veteran's, the Merck Manual excerpt is not probative.  Similarly, because the July 2011 VA examiner indicated that she could not offer a nexus opinion without resorting to speculation due to the many etiologic possibilities of the Veteran's hearing loss (to include in-service noise exposure, history of Meniere's disease, aging, and an unknown level of hearing acuity at service separation) as well as the lack of documentation of the in-service head injury, her opinion is not probative.  Specifically, the Veteran's credible lay statements as to the injury plus the notation of the scar on his service separation examination are sufficient evidence that the head injury occurred, so an opinion not considering the scar and/or the Veteran's statements as establishing the occurrence of the head injury is not probative.

Thus, with the competent and probative medical opinion finding that the Veteran's hearing loss was less likely related to service, which is supported by the record and not contradicted by the Veteran's submitted excerpt, the criteria for service connection are not met, and the claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.











ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


